DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20, 22, 25, and 33 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez (US 2019/0247528).
Regarding claim 20, Rodriguez (US 2019/0247528) teaches A device comprising a light-emitting component that emits pulsed light (Abstract, Fig. 1 light source 21 pulsing cleansing light at 405 nm) capable of inactivating catalase in a catalase-containing microbe (Abstract, MRSA is identified in the present application as Catalase positive), wherein the pulsed light has a wavelength of about 400 nm to about 430 nm (Fig. 1 LEDs 21); and wherein the light-emitting component comprises a light source or an optical waveguide (The source is an LED).
Regarding claim 22, Rodriguez further teaches the wavelength is about 410 nm (405 nm is about 410, within about 1.2% shown in fig. 1 LED component 21).
Regarding claim 25 Rodriguez teaches the source is an LED.
Regarding claim 33, Rodriguez teaches the light kills the microbe (Abstract).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2019/0247528) as applied to claims 20 and 25 above, and further in view of Taboada (US 2018/0071417).
Regarding claims 26 and 27, Rodriguez is set forth above with regards to claims 20 and 25 but appears to be silent with regards to a pulsed nanosecond laser.
Taboada (US 2018/0071417) teaches a nanosecond pulsed laser used as a sterilizing light (Claim 17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rodriguez such that the laser is a pulsed nanosecond laser as taught by Taboada to arrive at the claimed invention. One would have been motivated to do so in order to use a known effective laser source to successfully utilize sterilizing light. All of the claimed features are taught by the prior art and an ordinary artisan could have combined them to arrive at nothing more than predictable results.

Claim 28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2019/0247528) as applied to claims 20 above, and further in view of Castberg (US 5,744,094).
Regarding claims 28 and 30, Rodriguez discloses all the features of claim 20 above, but appears to be silent with regards to a dose of energy.
Castberg (US 5,744,094) teaches a method of sterilizing a material comprising a dosage of about 24 J/cm2 (Column 7 lines 31-38 and the table directly above), reading on the range of “at least about 5” and “about 5 to about 200” J/cm2. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Rodriguez such that the dose is about 24 J/cm2 to arrive at the claimed invention. One would have been motivated to do so in order to better sterilize the target to a desired level to arrive at an improved device.

Claim 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2019/0247528) in view of Castberg (US 5,744,094) as applied to claim 28 above, and further in view of Cicha (US 6,037,598).
Regarding claims 29, 31, Rodriguez in view of Castberg teach all the limitations of claim 28 but appears to be silent with regards to the claimed dosage of energy.
Cicha (US 6,037,598) teaches that in order to effectively kill microorganisms the light energy must meet a minimum fluence or dosage (Column 1 lines 29-32), therefore establishing the dosage as a result-effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Rodriguez such that the dosage is about 15 J/cm2, and/or about 200 J/cm2 to arrive at the claimed invention. One would have been motivated to do so in order to optimize the result-effective variable that is light dosage. The presence of a known result-effective variable is a motivation for an ordinary artisan to experiment and reach a workable product or process. See MPEP 2144.05(II)(B) for more details.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2019/0247528) as applied to claim 20 above, and further in view of Cicha (US 6,037,598).
Regarding claims 32, Rodriguez teaches all the limitations of claim 20 but appears to be silent with regards to the claimed dosage of energy.
Cicha (US 6,037,598) teaches that in order to effectively kill microorganisms the light energy must meet a minimum fluence or dosage (Column 1 lines 29-32), therefore establishing the dosage as a result-effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Rodriguez such that the dosage is about 15 J/cm2, about 200 J/cm2, and/or about 5 J/cm2. One would have been motivated to do so in order to optimize the result-effective variable that is light dosage. The presence of a known result-effective variable is a motivation for an ordinary artisan to experiment and reach a workable product or process. See MPEP 2144.05(II)(B) for more details.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2019/0247528) as applied to claim 20 above, and further in view of Kanno (US 2014/0334976).
Regarding claim 34, Rodriguez discloses all the features of claim 20, but appears to be silent with regards to a reservoir.
Kanno (US 2014/0334976) teaches a reactive oxygen species generating agent to be delivered to the microbe wherein the ROS helps kill the microbe (Claim 4), thus necessitating some reservoir or container to hold or disperse the substance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulsed light device taught by Rodriguez into the sterilizing system of Kanno such that a reservoir for containing an ROS is present to arrive at the claimed invention. One would have been motivated to do so in order to inactivate microbes as desired to arrive at an improved device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 2019/0247528) as applied to claim 20 above, and further in view of Koponen (US 2019/0328916).
Regarding claim 35, Rodriguez discloses all the features of claim 20, but appears to be silent with regards to an optical fiber.
Koponen teaches a disinfection system comprising a pulsed light delivered through an optical fiber (Fig. 1 optical fiber element 5, Paragraphs [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flashed disinfection light taught by Rodriguez into the optical fiber based sterilizing device taught by Koponen to arrive at an improved device. One would have been motivated to do so to better sterilize a target area to arrive at an improved device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Double Patenting
Applicant has chosen to hold the double patenting rejection included in the action mailed 05/10/2022 in abeyance. The rejection is maintained but herein omitted for brevity.

Response to Arguments
Applicant's arguments filed 08/05/2022 have been fully considered but they are not persuasive.
Applicant’s arguments directed towards Kanno are moot as the reference is no longer relied on as the primary reference and is cited only to teach a reservoir containing an ROS in the rejection of claim 34. 
Applicant’s arguments directed towards Martin are further moot as the reference is not relied upon in any rejection herein.
Applicant’s arguments directed towards Taboada are not persuasive as the reference is not relied upon for teaching a wavelength, and it is not relied upon for inactivation of a catalase. Firstly, the inactivation of a catalase is merely an intended use of the claimed device, and Apparatus claims cover what a device is, not what a device does and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2114, II). Secondly the wavelength is taught by the primary reference Rodriguez and the combination of Rodriguez and Taboada arrives at the claimed invention, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments directed towards Cicha are not persuasive as Rodriguez does not teach a compound concentration as argued by Applicant.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799